Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 26, 2018

                                     No. 04-18-00588-CV

                                    John M. DONOHUE,
                                         Appellant

                                              v.

                          Denise MARTINEZ and Martha Donohue,
                                      Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-22527
                           Honorable Peter Sakai, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against Appellant in relation to
this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on September 26, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court